Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Objections
            Claims 1-6, 8-11 17 and 21-29 are objected to because of the following informalities:
            Need to explain acronyms at least once, e.g. PDCP, PDU, SDU, RLC, and MAC. Appropriate correction is required.



Priority
           
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 




Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 12/5/2019, 8/28/2020 and 12/1/2020 have been considered by the Examiner and made of record in the application file.



 


Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-3, 8, 17, 21-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, Huawei, HiSilicon, 3GPP TSG-RAN WG2 NR Ad Hoc, Qingdao, China, June 2017, hereinafter “Huawei”, in view of Wu et al. (U.S. PG-Publication # 2018/0279163).


        Consider claims 1, 8, 17 and 26, Huawei et al. clearly disclose a data transmission method (p. 1, lines 8-10, packet duplication), applied to a terminal comprising a PDCP layer entity, a first RLC layer entity, a second RCL layer entity and a MAC layer entity (p. 1, fig. 1 CA case), wherein the method comprises: 
       when detecting that a data duplication transmission function of the PDCP layer entity is activated, enabling the first RLC layer entity, wherein the second RLC layer entity is in an enabled status (p. 2, section 2.2 Activation of packet duplication, fig. 1; p. 3, section 2.3 Deactivation of packet duplication); and 
       invoking the PDCP layer entity to determine a first PDCP PDU associated with a first PDCP SDU (p. 2, section 2.2, e.g PDCP SDU to be processed or PDCP PDUs which still have to be delivered to RLC), and sending the first PDCP PDU to the first RLC layer entity (passage bridging p. 2 (For a DRB/SRB which may need packet duplication to improve reliability, the gNB should first configure two RLC entities for this radio bearer. The duplicate operation can be activated/deactivated by a MAC CE. Once duplication being activated, PDCP should generate duplicated PDCP PDUs with the same SN and deliver them to the two RLC entities.
For a radio bearer, an additional RLC entity for duplicated transmission can be configured and established before the duplication operation is really activated for the radio bearer. Before the duplication is activated, PDCP PDUs are only delivered to one of these two RLC entities)),
       wherein the first PDCP PDU is configured for the first RLC layer entity and the MAC layer entity to process the first PDCP PDU into a MAC PDU and send the MAC PDU (p. 1, lines 8-21, fig. 1). 
          However, Huawei et al. do not specifically disclose detecting that a data duplication transmission function of the PDCP layer entity is activated
          In the same field of endeavor, Wu et al. clearly show: 
        when detecting that a data duplication transmission function of the PDCP layer entity is activated (par. 82 (The UE may activate the duplication, when receiving a duplication activation command (e.g., a PDCP control PDU or a MAC CE) from the first BS))                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Huawei, and show detecting that a data duplication transmission function of the PDCP layer entity is activated, as taught by Wu, so that reliability can be improved.




          Consider claim 2, and as applied to claim 1 above, 
                          claim 21 and as applied to claim 17 above,
Huawei et al. clearly disclose:
          when detecting that the PDCP layer entity satisfies a preset condition, invoking the PDCP layer entity to determine a pre-stored PDCP PDU copy as the first PDCP PDU associated with the first PDCP SDU (p. 1, section 2.2, proposal 2, also passage bridging pages 2 & 3 (preset condition cannot be discarded or not acknowledged)).
          However, Huawei et al. do not specifically disclose determine the first PDCP PDU associated with the first PDCP SDU.
          In the same field of endeavor, Wu et al. clearly show: 
          wherein the invoking the PDCP layer entity to determine the first PDCP PDU associated with the first PDCP SDU (par. 89 (Step 804: The UE configures a first RLC entity for the first LC to process a plurality of RLC SDUs to generate a plurality of RLC PDUs))                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Huawei, and show determine the first PDCP PDU associated with the first PDCP SDU, as taught by Wu, so that reliability can be improved.




               Consider claim 3, and as applied to claim 2 above, 
                              claim 22 and as applied to claim 21 above,
Huawei et al. clearly disclose:
       wherein the preset condition comprises at least one of followings: 
       a discard timer in the PDCP layer entity does not time out, 
       a status report of the PDCP layer entity does not indicate to discard the first PDCP PDU, and 
       the PDCP layer entity does not receive an indication of discarding the first PDCP PDU sent by the second RLC layer entity (p. 1, section 2.2 proposal 2, also passage bridging pages 2 & 3 (preset condition cannot be discarded or not acknowledged)).



 


         Claims 4-6, 9-11, 23-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record, Huawei, HiSilicon, 3GPP TSG-RAN WG2 NR Ad Hoc, Qingdao, China, June 2017, hereinafter “Huawei”, in view of Wu et al. (U.S. PG-Publication # 2018/0279163), and in view of Meylan et al. (U.S. PG-Publication # 2008/0310367).

 
          Consider claim 4, and as applied to claim 1 above,
                          claim 9, and as applied to claim 8 above,
                          claim 23, and as applied to claim 17 above,
                          claim 27, and as applied to claim 26 above,
Huawei et al. clearly disclose the first RLC PDU is configured for the MAC layer entity to encapsulate the first RLC PDU into the MAC PDU and send the MAC PDU (p. 1, lines 8-21, fig. 1).
          However, Huawei et al. do not specifically disclose encapsulating the first PDCP PDU.
          In the same field of endeavor, Meylan et al. clearly show:
          wherein the first PDCP PDU is configured for the first RLC layer entity to encapsulate the first PDCP PDU into a first RLC PDU and send the first RLC PDU to the MAC layer entity (par. 39 (data can be encapsulated into respective data packets, which can be Service Data Units ( SDUs) and/or any other suitable encapsulation. Upon encapsulation, SDUs and/or other packets can then be transmitted by eNB(s) 220 and/or 230 to a UE 240 using Packet Data Convergence Protocol (PDCP) and/or another suitable communication protocol…..data provided by DL data source 210 can be encapsulated as one or more General Packet Radio Service Tunneling Protocol (GTP) Protocol Data Units (PDUs) and/or another suitable encapsulation. Upon receiving data at an eNB 220 and/or 230, data can then be re-encapsulated prior to communication to a UE 240)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Huawei, and show encapsulating the first PDCP PDU, as taught by Meylan, so that reliability can be improved.
 



          Consider claim 5, and as applied to claim 1 above, 
                          claim 10, and as applied to claim 8 above,
                          claim 24, and as applied to claim 17 above,
                          claim 28, and as applied to claim 26 above,
Huawei et al. clearly disclose wherein after enabling the first RLC layer entity when detecting that the data duplication transmission function of the PDCP layer entity is activated (p. 2, section 2.2 Activation of packet duplication, fig. 1; p. 3, section 2.3 Deactivation of packet duplication)), the method further comprises: 
      invoking the PDCP layer entity to send the second PDCP PDU to the first RLC layer entity and the second RLC layer entity (passage bridging p. 2 (For a DRB/SRB which may need packet duplication to improve reliability, the gNB should first configure two RLC entities for this radio bearer. The duplicate operation can be activated/deactivated by a MAC CE. Once duplication being activated, PDCP should generate duplicated PDCP PDUs with the same SN and deliver them to the two RLC entities.
For a radio bearer, an additional RLC entity for duplicated transmission can be configured and established before the duplication operation is really activated for the radio bearer. Before the duplication is activated, PDCP PDUs are only delivered to one of these two RLC entities)). 
          However, Huawei et al. do not specifically disclose encapsulating the second PDCP SDU. 
          In the same field of endeavor, Weylan et al. clearly show:
          when detecting that the PDCP layer entity receives a second PDCP SDU, invoking the PDCP layer entity to encapsulate the second PDCP SDU into a second PDCP PDU (par. 39 (data can be encapsulated into respective data packets, which can be Service Data Units ( SDUs) and/or any other suitable encapsulation. Upon encapsulation, SDUs and/or other packets can then be transmitted by eNB(s) 220 and/or 230 to a UE 240 using Packet Data Convergence Protocol (PDCP) and/or another suitable communication protocol…..data provided by DL data source 210 can be encapsulated as one or more General Packet Radio Service Tunneling Protocol (GTP) Protocol Data Units (PDUs) and/or another suitable encapsulation. Upon receiving data at an eNB 220 and/or 230, data can then be re-encapsulated prior to communication to a UE 240));                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Huawei, and show encapsulating the second PDCP SDU, as taught by Weylan, so that reliability can be improved.



          Consider claim 6, and as applied to claim 5 above,
                          claim 11, and as applied to claim 10 above,
                          claim 25, and as applied to claim 24 above,
                          claim 29, and as applied to claim 28 above, 
Huawei et al. clearly disclose:
       invoking the first RLC layer entity to receive the preset indication, and discarding a second RLC SDU in the first RLC layer entity and corresponding to the second PDCP PDU according to the preset indication, wherein the second RLC SDU is not encapsulated and processed into a second RLC PDU by the first RLC layer entity (p. 3, section 2.3 (Once duplication is deactivated, the deactivated RLC entity may not be released. In this case, the PDCP entity should not deliver new PDCP PDUs to the deactivated RLC entity.
Proposal 4: Once UL packet duplication is de-activated, the PDCP entity should not deliver new PDCP PDUs to the deactivated RLC entity.
An issue is whether the UE should stop the transmission of the logical channel for the deactivated RLC entity upon deactivation of duplication operation if there is still some data left in the deactivated RLC entity. There could be two options:
Option 1: the UE continues to request UL resources for transmission of the data left in the RLC entity;
Option 2: The UE stop requesting UL resources for the left data in the deactivated RLC entity. The simply to do this is to clear all the data in the transmission buffer of the RLC entity.
When the duplication operation is deactivated, it means that the transmission in one leg can already satisfy the reliability requirement. Therefore, the transmission in the deactivated leg is not necessary and can be stopped. All the SDUs and PDUs left in the transmission buffer of the RLC entity can be discarded.
The discard of RLC SDUs and PDUs may lead to misalignment of RLC SNs between the UE and the gNB. In order to align the state variables including the SNs for the future transmission upon the RLC entity being activated again, the UE should reset the state variables. At the same time, all the timers should be reset.
Proposal 5: When UL packet duplication is deactivated, the UE shall discard all the SDUs and PDUs left in the transmission buffer of the deactivated RLC entity, and reset all state variables and timers for transmit operation in the deactivated RLC entity)).
          However, Huawei et al. do not specifically disclose detecting that the data duplication transmission function of the PDCP layer entity is deactivated. 
          In the same field of endeavor, Wu et al. clearly show:
          when detecting that the data duplication transmission function of the PDCP layer entity is deactivated, invoking the PDCP layer entity to send a preset indication to the first RLC layer entity (par. 83 (the UE may deactivate the duplication, when receiving a duplication deactivation command (e.g., a PDCP control PDU or a MAC CE) from the first BS)).                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a mobile wireless communication device, as taught by Huawei, and show detecting that the data duplication transmission function of the PDCP layer entity is deactivated, as taught by Wu, so that reliability can be improved.




                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
March 8, 2021